
	

114 HR 4824 IH: Taxpayers Second Amendment Protection Act of 2016
U.S. House of Representatives
2016-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4824
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2016
			Mr. Young of Indiana introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prohibit restrictions on possession, storage, or use of firearms in Federal programs, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Taxpayers Second Amendment Protection Act of 2016. 2.Prohibition on firearms restrictionsNo Federal official or entity may establish any prohibition or restriction, or impose any condition, on the otherwise lawful possession, storage, or use of firearms for any person assisted under any program established, administered, or funded by any Federal entity or with any Federal funds.
		
